UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Paramount Gold and Silver Corp. (Exact name of registrant as specified in its charter) Delaware 0-51600 20-3690109 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 665 Anderson Street, Winnemucca, Nevada 89445 (Address of Principal Executive Office) (Zip Code) (775) 625-3600 (Issuer’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by a check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to the filing requirements for the past 90 days.YesþNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filerþ Non-accelerated filer¨ Smaller reporting company¨ (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)Yes ¨No þ APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Indicate by check mark whether the Registrant has filed all documents and reports required to be filed by Section 12, 13, or 15 (d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes ¨ No ¨ APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of Common Stock as of the latest practicable date: 147,546,184 shares of Common Stock, $.001 par value as of November 2, 2012. PART I. FINANCIAL INFORMATION 4 Item 1. Financial Statements 4 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3.Quantitative and Qualitative Disclosures about Market Risk 25 Item 4.Controls and Procedures 26 PART II.OTHER INFORMATION 26 Item 1.Legal Proceedings 26 Item 1A.Risk Factors 27 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 6.Exhibits 27 2 Index CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING INFORMATION This Quarterly Report on Form 10-Q for the quarterly period ended September 30, 2012 contains “forward-looking statements”. Generally, the words “believes,” “anticipates,” “may,” “will,” “should,” “expect,” “intend,” “estimate,” “continue,” and similar expressions or the negative thereof or comparable terminology are intended to identify forward-looking statements which include, but are not limited to, statements concerning the Company’s expectations regarding its working capital requirements, financing requirements, business prospects, and other statements of expectations, beliefs, future plans and strategies, anticipated events or trends, and similar expressions concerning matters that are not historical facts. Such statements are subject to certain risks and uncertainties, including the matters set forth in this Quarterly Report or other reports or documents the Company files with the Securities and Exchange Commission from time to time, which could cause actual results or outcomes to differ materially from those projected. These forward-looking statements were based on various factors and were derived utilizing numerous assumptions and other factors that could cause our actual results to differ materially from those in the forward-looking statements. These factors include, but are not limited to, economic, political and market conditions and fluctuations, the prevailing market price for gold and silver, government and industry regulation, interest rate risk, U.S. and global competition, and other factors. Most of these factors are difficult to predict accurately and are generally beyond our control. You should consider the areas of risk described in connection with any forward-looking statements that may be made herein. Undue reliance should not be placed on these forward-looking statements which speak only as of the date hereof. Except for our ongoing obligations to disclose material information under the Federal securities laws, we undertake no obligation to release publicly any revisions to any forward-looking statements, to report events or to report the occurrence of unanticipated events. For any forward-looking statements contained in any document, we claim the protection of the safe harbor for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995. OTHER PERTINENT INFORMATION When used in this report, the terms “Paramount,” the “Company,” “we,”, “our,” and “us” refers to Paramount Gold and Silver Corp., a Delaware corporation. 3 Index PART I. FINANCIAL INFORMATION Item 1. Financial Statements PARAMOUNT GOLD AND SILVER CORP. (An Exploration Stage Mining Company) Consolidated Financial Statements (Unaudited) Period ended September 30, 2012 and 2011 4 Index PARAMOUNT GOLD AND SILVER CORP. (An Exploration Stage Mining Company) Consolidated Balance Sheets As at September 30, 2012 and June 30, 2012 (Expressed in United States dollars, unless otherwise stated) As at September 30, As at June 30, 2012 (Unaudited) 2012 (Audited) Assets Current Assets Cash and cash equivalents $ $ Short-term investments Amounts receivable Prepaid and deposits Prepaid insurance, current portion (Note 10) Total Current Assets Non-Current Assets Mineral properties (Note 7) Property and equipment (Note 8) Prepaid insurance, non current portion (Note 10) Reclamation bond (Note 10) Total Non-Current Assets Total Assets $ $ Liabilities and Stockholders' Equity Liabilities Current Liabilities Accounts payable and accrued liabilities $ $ Warrant liability (Note 3) Total Current Liabilities Non-Current Liabilities Reclamation and environmental obligation (Note 10) Total Liabilities $ Stockholders' Equity Capital Stock, par value $0.001 per share; authorized 200,000,000 shares, 147,546,184 issued and outstanding at September 30, 2012 and 147,412,603 shares issued and outstanding at June 30, 2012 Additional paid in capital Contributed surplus Deficit accumulated during the exploration stage ) ) Accumulated other comprehensive income (loss) ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ Subsequent Events (Note 11) The accompanying notes are an integral part of the consolidated financial statements 5 Index PARAMOUNT GOLD AND SILVER CORP. (An Exploration Stage Mining Company) Consolidated Statements of Operations and Comprehensive Loss For the Three Month Period Ended September 30, 2012 and 2011 (Expressed in United States dollars, unless otherwise stated) For the Period Ended September30, For the Period Ended September 30, Cumulative Since Inception to September 30, 2012 Revenue Interest income $ $ $ Other income Total Revenue $ $ $ Expenses: Incorporation costs - - Exploration Professional fees Directors compensation Travel & lodging Corporate communications Consulting fees Office & administration Interest & service charges Loss on disposal of fixed assets - - Insurance Depreciation Accretion Miscellaneous - - Financing & listing fees - - ) Acquisition expenses - - Income and other taxes - - Write down of mineral property - - Total Expenses Net Loss before other items $ $ $ Other items Change in fair value of equity conversion right - - Change in fair value of warrant liability ) Loss on sale of marketable securities - Net Loss(Gain) $ $ ) $ Other comprehensive loss(gain) Foreign currency translation adjustment ) Unrealized loss on available-for-sale-securities - - Total Comprehensive Loss(Gain) for the Period $ $ ) $ Loss (Gain) per Common share Basic $ $ ) Diluted $ $ ) Weighted Average Number of Common Shares Used in Per Share Calculations Basic Diluted The accompanying notes are an integral part of the consolidated financial statements 6 Index PARAMOUNT GOLD AND SILVER CORP. (An Exploration Stage Mining Company) Consolidated Statements of Cash Flows For the Three Month Period Ended September 30, 2012 and 2011 (Expressed in United States dollars, unless otherwise stated) For the Period Ended September 30, 2012 For the Period Ended September30, 2011 Cumulative Since Inception to September 30, Net Gain (Loss) $ ) $ $ ) Adjustment for: Depreciation Loss on disposal of assets - - Stock based compensation Accrued interest - - ) Write-down of mineral properties - - Accretion expense Change in reclamation ) ) Insurance expense Other non cash transactions - Change in fair value of equity conversion right - - Change in fair value of warrant liability ) (Increase) Decrease in accounts receivable ) ) (Increase) Decrease in prepaid expenses ) ) ) Increase (Decrease) in accounts payable ) ) Cash used in operating activities $ ) $ ) $ ) Sale (purchase) of marketable securities - Increase of reclamation bond - - ) Sale (purchase) of GIC receivable - ) Notes receivable issued - - Purchase of equity conversion right - - ) Purchase of mineral properties ) - ) Cash acquired on acquisition of X-Cal - - Purchase of equipment ) ) ) Cash provided by (used in) investing activities $ $ $ ) Demand notes payable issued - - Issuance of capital Stock Cash provided by financing activities $ $ $ Effect of exchange rate changes on cash ) ) Change in cash during period ) ) Cash at beginning of period - Cash at end of period $ $ $ Supplemental Cash Flow Disclosure Cash $ $ Cash Equivalents $ $ The accompanying notes are an integral part of the consolidated financial statements 7 Index PARAMOUNT GOLD AND SILVER CORP. (An Exploration Stage Mining Company) Consolidated Statements of Shareholders’ Equity From Inception to the Three Month Period Ended September 30, 2012 (Expressed in United States dollars, unless otherwise stated) Shares Par Value Additional Paid in Capital Deficit Accumulated During Exploration Stage Contributed Surplus Accumulated Other Comprehensive Income (Loss) Total Stockholders Equity Balance at inception — $
